This opinion is subject to administrative correction before final disposition.




                                 Before
                 HOLIFIELD, CRISFIELD, and LAWRENCE
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Steven R. WILSON II
                    Sergeant (E-5), U.S. Marine Corps
                                Appellant

                              No. 202000082

                         Decided: 24 September 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Jeffrey Munoz

   Sentence adjudged 7 January 2020 by a general court-martial con-
   vened at Marine Corps Air Station Miramar, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for 36 months, 1 reduction to E-1, total forfeiture of pay
   and allowances, and a dishonorable discharge.

                             For Appellant:
            Lieutenant Commander Jonathan Riches, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1 Pursuant to a pretrial agreement, the convening authority suspended all con-
finement in excess of 27 months.
                  United States v. Wilson, NMCCA No. 202000082
                                Opinion of the Court

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.


                                            2